               Case 3:15-cr-00402-MMC Document 55 Filed 05/21/19 Page 1 of 2



 1
   DAVID L. ANDERSON (CABN 149604)
 2 United States Attorney

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   SHIAO C. LEE (CABN 257413)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, 9th Floor
             San Francisco, CA 94102
 7           Telephone: (415) 436-6924
             FAX: (425) 436-7234
 8           Shiao.lee@usdoj.gov

 9 Attorneys for United States of America

10
                                      UNITED STATES DISTRICT COURT
11
                                     NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN FRANCISCO DIVISION
13
     UNITED STATES OF AMERICA,                        )   CASE NO. CR 15-402 MMC
14                                                    )
             Plaintiff,                               )   AMENDED [PROPOSED] ORDER REGARDING
15                                                    )   RESTITUTION PAYMENTS
        v.                                            )
16                                                    )
     KORI ELLIS,                                      )   Hon. Maxine M. Chesney
17                                                    )
             Defendant.                               )
18                                                    )

19
             Defendant Kori Ellis has entered a plea of guilty to Production of Child Pornography in violation
20
     of 18 U.S.C. § 2251(a). At sentencing this Court deferred the question of restitution. Based upon the
21
     parties’ stipulations and agreements, IT IS HEREBY ORDERED that the total restitution owed by
22
     Defendant Ellis is $2,800.00.
23
             The parties agree that the individuals named below are “victims” in the case, meaning that they
24
     are “individual[s] harmed as a result of a commission of a crime” under Chapter 110 of Title 18, which
25
     includes defendant’s crimes, as provided in 18 U.S.C. § 2259(c).
26
             The parties agree that a reasonable, proportionate, and appropriate amount of restitution to be
27
     paid to the minor victim, “Sarah,” from the “Marineland” series is as follows: $1,800.00 made payable
28

     AMENDED [PROPOSED] ORDER REGARDING RESTITUTION                                                    4
     CR-15-402 MMC
              Case 3:15-cr-00402-MMC Document 55 Filed 05/21/19 Page 2 of 2



 1 to “Carol L. Hepburn in trust for Sarah” to be sent by the Clerk’s Office Financial Unit to the following

 2 address:

 3                            Carol L. Hepburn in trust for Sarah (15-CR-402-MMC)
                                            200 1st Ave W., Suite 550
 4                                          Seattle, WA 98119-4203

 5           The parties further agree that a reasonable, proportionate, and appropriate amount of restitution

 6 to be paid to the minor victim in the “Tara” series is as follows: $1,000 to victim in the “Tara” series to

 7 the address of record for “Tara” which will be provided to the Northern District of California’s Clerk’s

 8 Office.

 9           The Court will issue a judgment that reflects the restitution order. During imprisonment,

10 payment of the restitution is due at the rate of not less than $25 per quarter and payment must be through

11 the Bureau of Prisons Inmate Financial Responsibility Program. Once the defendant is on supervised

12 release, restitution must be paid in monthly payments of not less than $150 or at least 10 percent of
                                                                                       release
13 earnings, whichever is greater, to commence no later than 60 days from the date of this order. Any
                                                                                       ^
14 established payment plan does not preclude enforcement efforts by the US Attorney’s Office if the

15 defendant has the ability to pay more than the minimum due. All criminal monetary payments shall be

16 made to the Clerk of U.S. District Court, Attention: Financial Unit, 450 Golden Gate Ave., Box 36060,

17 San Francisco, CA 94102.

18           The Court vacates the restitution hearing currently scheduled for May 22, 2019.

19

20 DATED: May 21, 2019
                                                          HON.
                                                          HO
                                                           ON.
                                                             N. MMAXINE
                                                                  AXINE M. CHESNEY
                                                                               CHESNEY
21                                                        United
                                                          Unit
                                                            ited
                                                            it e States District Judge

22

23

24

25

26

27

28

     AMENDED [PROPOSED] ORDER REGARDING RESTITUTION                                                    5
     CR-15-402 MMC
